Citation Nr: 1135689	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION2

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had service from July 1944 to May 1946.  He died in July 2006.  The Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the appeal in July 2009 and again in September 2010.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was awarded service connection for a thoracotomy, a splenectomy, and for hairy cell leukemia.  

2.  The Veteran's death certificate reflects that he died as a result of acute cardiovascular insufficiency due to underlying arteriosclerotic coronary artery disease.

3.  The medical evidence establishes that it is unlikely that the Veteran's death due to acute cardiovascular insufficiency was related to any service-connected disability, to include service-connected thoracotomy, splenectomy, or leukemia, and establishes that the cardiovascular disease which caused his death was related to hypertension, for which service connection has not been granted.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death, nor was the Veteran's cause of death due to or accelerated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's death was due to his service-connected leukemia, on the basis that leukemia or the effects of treatment for leukemia contributed to the ultimate failure of his vital organs.  She also contends that the Veteran's service-connected respiratory disability was also a factor in his death.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.

A. Duty to notify

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate each claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In the context of a claim for the cause of a Veteran's death, including benefits under 38 U.S.C.A. § 1310, VCAA notice must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim for cause of death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice requirements in a claim such as the one on appeal apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Notice of the general criteria for service connection for the cause of a Veteran's death was sent to the Appellant in a letter issued in September 2006, prior to the denial of service connection for the cause of the Veteran's death.  In August 2009, the Appellant was advised of each of the disabilities for which the Veteran was awarded service connection during his lifetime, consistent with Hupp.  The appeal was thereafter readjudicated in July 2010.  The claim was returned to the Board, which again Remanded the appeal in September 2010.  The appeal was again readjudicated in April 2011.  As noted, the Appellant was not sent notice compliant with the 2007 interpretation of the law in Hupp when the appeal was initially adjudicated in 2006.  However, this defect in notice was "cured" following the Board's 2009 Remand, and the appeal was thereafter readjudicated.  

Moreover, the Appellant's February 2007 notice of disagreement (NOD) demonstrates that she knew that the Veteran had been granted service connection for leukemia and for a thoracotomy, as that statement specifically indicates her belief that the Veteran's service-connected leukemia should have been added to the death certificate as a primary cause of death, and the Appellant also noted that the Veteran had been granted service connection for a respiratory condition.  

This notice of disagreement is sufficient to show that the Appellant was not prejudiced by lack of notice compliant with Hupp prior to 2010.  As the appeal was readjudicated after notice compliant with Hupp was issued, no further notice to the Appellant is required.

The Board also notes that the claimant was not provided with notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating prior to initial adjudication of her claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as service connection has not been granted for the cause of the Veteran's death, such notice is moot.

The Appellant has not raised any claim that she was prejudiced by lack of notice in compliance with Hupp.  There is no presumption that any timing or content notice resulted in prejudice to the Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In particular, the Appellant provided statements as to her belief that the Veteran's death was related to a service-connected disability, and the Appellant submitted a private medical opinion to that effect.  The Appellant's statements establish that she was aware generally of the evidence required to substantiate her claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.").

The record establishes that the Appellant has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Appellant.  This appeal may be adjudicated without further notification.

B. Duty to assist

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records had been associated with the claims files many years prior to his death.  In this case, since the Veteran is deceased, review of the clinical records has been substituted for providing examination.  Review of the clinical records has been afforded twice.  

VA outpatient records have been associated with the claims file.  Those records reflect the Veteran's VA treatment in the six years prior to his death.  The Veteran died at home, so no hospitalization records in connection with his death are available.  The Appellant was afforded an opportunity to identify the home health care agency or any other provider treating the Veteran at home, and was advised, in the Board's 2010 Remand and communications from the agency of original jurisdiction issued to comply with that Remand, to identify the providers treating the Veteran at the time of his death.  The Appellant did not identify any additional providers or authorized VA to obtain additional records.

The Appellant was also afforded an opportunity to submit more specific private medical opinion and current records from the Veteran's treating oncologist, but the Appellant did not identify any additional providers or authorize VA to obtain additional records.  In particular, the Board notes that notices of each communication, including the Board's September 2010 Remand, were sent to the Appellant's representative, as well as to the Appellant, advising them that the Appellant seek additional assistance due to her advanced age.  

In particular, in light of the Appellant's advancing age, the Board directed, in its September 2010 Remand, that the Appellant's representative be requested to assist the Appellant to respond to VA's request to provide information required to further develop the evidence.  In September 2010, the Appeals Management Center (AMC) contacted the Appellant's representative, via e-mail, and a copy of that e-mail is associated with the claims file.  The representative's response, confirming an attempt to contact the Appellant, is of record.  The representative submitted argument on the Appellant's behalf in June 2011.  The representative acknowledged that the Appellant had not provided additional evidence during the course of the Remand.

In an additional attempt to assist the Appellant, when no written response had been received from the Appellant, the AMC contacted the Appellant by telephone, and an AMC representative spoke directly with the Appellant in January 2011.  The Appellant requested "some time" to get the information requested by VA.  The AMC waited six months, but no additional information was received from the Appellant, and there is no record that the Appellant attempted to contact VA.  The AMC issued a supplemental statement of the case (SSOC) in July 2010.  There is no record that the Appellant has attempted to contact VA since the SSOC was issued.  
The Appellant has had a full and fair opportunity to present evidence and develop her claim, including in light of her advanced age.    

Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection, Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal cause or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Facts and analysis

The Veteran participated in a radiation-risk activity, the occupation of Nagasaki, Japan, in 1945.  The Veteran was awarded service connection for hairy cell leukemia, and for a thoracotomy and splenectomy required during treatment of that disease, based on the presumption of service connection for a radiation-exposed Veteran.

The Veteran's leukemia was evaluated as 100 percent disabling while the disease was active.  In 1998, the RO proposed to reduce the evaluation of the hairy cell leukemia from 100 percent to noncompensable, because the Veteran's leukemia was in remission.  In September 1999, the evaluation of leukemia was reduced to a 20 percent evaluation, effective from August 1999.  TDIU was granted, from August 1, 1999, based on consideration of all service-connected disabilities.

The clinical records include a private medical statement from CRP, MD, dated in January 1999, indicating that, although that the Veteran's leukemia was in remission, there was a "definite chance" that the remission could end and that the leukemia could again become active.  

VA treatment records in 2001 and 2002 reflect that the Veteran complained of difficulty breathing.  The assessment was that this was due to cardiovascular disorders.  Insertion of a pacemaker was considered, but, after diagnostic evaluations of the Veteran's cardiovascular status, including radiologic evaluation ("angio cath") in May 2002, the Veteran was treated with medications.  

VA treatment notes dated in 2003 and 2004 reflect that the Veteran's leukemia remained in remission and his cardiovascular problems were treated with medications.  Concerns about bilateral lower extremity edema were noted in 2005.  The Veteran had lost weight, and was breathing better, when he was treated following a fall in his yard in September 2005.  In late 2005, an infra-renal aneurysm was noted on medical imaging.  The Veteran was followed for the abdominal aneurysm during the remainder of 2005 and in 2006, and was in the process of considering surgical treatment of that aneurysm in the months prior to his death.  The Veteran's death certificate reflects that he died in as a result of acute cardiovascular insufficiency due to underlying arteriosclerotic coronary artery disease.

The Appellant contends that Veteran's service-connected leukemia contributed materially and substantially to his death.  In support of this contention, the Appellant submitted an October 2007 statement from CRP, MD.  Dr. P's statement indicates that the Veteran's leukemia was "an underlying factor in this cause of death."  

The Board notes that Dr. P. did not indicate whether the Veteran's leukemia remained in remission, and did not provide a rationale for his opinion or quantify the likelihood of a relationship between the Veteran's or-connected demand and the cardiovascular disease that cost to the Veteran's death.  Therefore, as noted above, the Appellant was afforded an opportunity to submit or authorize VA to obtain additional records from Dr. P. clarifying the October 2000 opinion.  The Appellant did not respond to the requests for additional development.  

VA opinion was requested.  The reviewer who conducted April 2010 review of the claims file discussed the Veteran's history of leukemia, and noted the Veteran's treatment for cardiac disorders from 2001 through June 2006.  The reviewer noted that the Veteran's cardiovascular disease had caused his death.  The reviewer opined that it was more likely than not that the cardiovascular disorder was related to long-standing hypertension.  The examiner specifically opined that the likelihood that the Veteran's hypertension, rather than a service-connected disability, was to a degree of possibility greater than 50 percent.  The reviewer explained that review disclosed no evidence that the Veteran had hypertension in service.

VA clinical records, including complete records for the year prior to the Veteran's death, are associated with the claims file.  VA clinical records for the six years preceding the Veteran's death disclose no evidence that the Veteran required treatment for leukemia or that leukemia was not in remission.  

Further clarification of the April 2010 was requested, and an addendum to that opinion was obtained.  The reviewer who conducted October 2010 review of the claims files noted that he had personally treated the Veteran.  He opined that no service-connected disability played a role in the cause of the Veteran's death.  The reviewer noted that the providers who treated the Veteran "cannot say that his service connected illnesses were at least as likely as not linked" to his death.  Rather, the reviewer noted, the weight of the medical evidence established that the Veteran's service-connected disabilities were "virtually unrelated" to the cause of the Veteran's death.  

The reviewer further stated that the service-connected disabilities did not contribute to, worsen, or aggravate the arteriosclerotic heart disease that led to the Veteran's death.  The medical opinions express a weight of medical evidence far beyond preponderance against the Appellant's claim for service connection for the cause of the Veteran's death.  Moreover, the unfavorable October 2010 medical opinion is of particular significance because the reviewer noted that he made personal observations of the Veteran's medical disorders during the Veteran's lifetime.  This fact lends additional weight to the opinion, since the opinion was based both on review of the claims file and medical observations made during the course of clinical treatment of the Veteran.

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  However, the Appellant's statements that the Veteran's service-connected leukemia or residuals of thoractomy contributed to the failure of the Veteran's vital organs cannot have been based on symptoms observable by a lay individual in this case, as the onset and cause of cardiovascular failure was not an observable event.  Her lay statements are not competent lay evidence as to whether service-connected leukemia "contributed" to the cause of the Veteran's death.

The Board does not doubt the sincerity of the Appellant's belief that the Veteran's service-connected disabilities contributed to his death.  However, the Appellant has provided only one medical statement as the basis for her assertion.  That statement, from Dr. CRP, expresses only that the provider "felt" that the Veteran's leukemia "was an underlying factor" in the Veteran's death.  Although this statement provides some support for the Appellant's belief, Dr. P. provided no explanation for his "feeling" that the Veteran's death was related to the service-connected leukemia.  In particular, Dr. P did not explain the medical mechanism or a possible etiologic relationship between any service-connected disability and the Veteran's death.  Without such explanation, the opinion is of little probative value/

In light of the fact that the Veteran was not treated for leukemia during the last five years of his life, the weight of the statement provided by Dr. P is further decreased.  The opinion expressed, that the Veteran's leukemia "was an underlying factor," does not establish that the Veteran's service-connected leukemia contributed "materially and substantially" to the cardiovascular disorders that caused the Veteran's death.  Rather, the wording of this statement suggests that the leukemia was less than a substantial and material factor in the Veteran's death.  

As noted above, the statutory scheme authorizing an award for service connection for the cause of a Veteran's death does not authorize service connection for a contributory cause of death or where a service-connected disability shared in producing death.  38 C.F.R. § 3.312(c).  Rather, authorization for service connection for the cause of a Veteran's death is restricted to those service-connected disabilities which contribute substantially and materially to the cause of death.  Dr. P's opinion does not provide support for a finding that the Veteran's leukemia was a substantial and material cause of the Veteran's death.  38 C.F.R. § 3.312.  Although Dr. P's opinion appears favorable to the Appellant's claim, the opinion is, at most, only slightly favorable to the claim.  E.g., 38 C.F.R. § 3.312 (defining a contributory cause of death as inherently unrelated to the primary cause of death and excluding contributory causes of death from the bases which will support service connection unless the contribution was substantial and material). 

The reviewer who provided April 2010 opinion and an addendum to that opinion in October 2010 expressed an opinion which is addressed the Appellant's assertion that the Veteran's leukemia or other service-connected disability caused or contributed to the Veteran's cause of death.  The reviewer's opinion that the service-connected disabilities were "virtually unrelated" to the Veteran's death is, as noted above, probative and persuasive evidence which is strongly unfavorable to the Appellant's claim.  

The preponderance of the evidence is against the appeal.  There is no reasonable doubt to resolve in the Appellant's favor.  The appeal must be denied. 



ORDER

The appeal for service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


